Memorandum Opinion and Order
Musgrave, Judge:
Upon reviewing the facts contained in the parties’ papers as substantiated at trial, this Court holds that the Customs Service properly classified the objects in question, certain plush toy animal figures with a voice activated electronic device stuffed in a pouch located in the toy, as toys under Item 737.30 TSUS. Plaintiff did not overcome the presumption of correctness of the Customs Service’s classification. The Court agrees with the Customs Service that the objects’ chief use was the amusement of children or adults. This Court also agrees that the figure and the electronic box constituted an entirety. The box was purposely never sold separately or marked for any other use than inside the toy figure. Indeed, although the box can be removed from the figure, its limited ability to reproduce voices makes it impractical and unamusing when so removed.
Accordingly, judgment is entered in favor of defendants, affirming the classification and assessment of duties by the appropriate Customs official, and the action is dismissed.